IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-19-00150-CR

                              EX PARTE JAY YOON CHUNG



                               From the County Court at Law
                                   Navarro County, Texas
                                 Trial Court No. C34587-CR


                                MEMORANDUM OPINION

        Jay Yoon Chung appeals the denial of a motion to recuse the trial court judge from

Chung’s article 11.07 habeas proceeding. The denial of a motion to recuse is appealable

on a final judgment only. See In re Norman, 191 S.W.3d 858, 860 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding). There is no final judgment in the proceeding below.1

        Accordingly, this appeal is dismissed.

        Notwithstanding the dismissal, Chung may file a motion for rehearing with this

Court within 15 days after this opinion and judgment are rendered if Chung believes this




1
  Further, only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction felony
proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. Crim. App. 1991).
opinion and judgment are erroneously based on inaccurate information or documents.

See TEX. R. APP. P. 49.1. Moreover, if Chung desires to have the opinion and judgment of

this Court reviewed by filing a petition for discretionary review, that petition must be

filed with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment is rendered or the day the last timely motion for rehearing is overruled by this

Court. See TEX. R. APP. P. 68.2(a).


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 8, 2019
Do not publish
[OT06]




Ex parte Chung                                                                     Page 2